Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  “by a PNPN” in line 2, “by a first fin” in line 4.  For the purpose of examination, it is considered as “a PNPN” and “a first fin”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “by a second fin field-effect diode” in line 1-2. For the purpose of examination, it is considered as “a second fin field-effect diode”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “disposed parallel” in line 2. For the purpose of examination, it is considered as “disposed in parallel to each other”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1 and claim 15 last portion, it is not clear as to what the first ESD current is being referred for. For the purpose of examination, it is considered as “the first ESD current flows from the first I/O terminal through the first doped region, the well, the second doped region and the third doped region to the second I/O terminal”.
Note the dependent claims 2-10, 11-14, 16-20 necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 

1. Claims 1, 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0366001 A1 ("Cao") in view of US 2009/0206367 A1 ("Gauthier").

Regarding claim 1, Cao shows (Fig. 6) an integrated circuit (IC), comprising: 
a load circuit (10, DUP, para 56) comprising a first input/output (I/O) terminal (11, para 56) and a second I/O terminal (12, para 56); and 
an electrostatic discharge (ESD) circuit (40, para 56) coupled to the first I/O terminal and the second I/O terminal, wherein the ESD circuit comprises a first protection circuit (30, [57]), 
wherein the first protection circuit is configured to conduct a first ESD current from the first I/O terminal to the second I/O terminal (through 2 and 23, para 58), 

Cao does not show the first protection circuit comprises: 
a first doped region coupled to the first I/O terminal, wherein the first doped region has a first conductive type; 
a well coupled to the first doped region, wherein the well has a second conductive type, wherein the second conductive type is different from the first conductive type; 
a second doped region coupled to the well, wherein the second doped region has the first conductive type; and 
a third doped region which couples the second doped region to the second I/O terminal, wherein the third doped region has the second conductive type, 
wherein an isolation region is disposed between the first doped region and the third doped region, and the first ESD current flows from the first I/O terminal through the first 
Gauthier shows (Fig. 1) the first protection circuit comprises: 
a first doped region (130) coupled to the first I/O terminal (P+ contact), wherein the first doped region has a first conductive type (p); 
a well (110) coupled to the first doped region, wherein the well has a second conductive type (N), wherein the second conductive type is different from the first conductive type; 
a second doped region (115) coupled to the well, wherein the second doped region has the first conductive type; and 
a third doped region (125) which couples the second doped region to the second I/O terminal (N+ contact), wherein the third doped region has the second conductive type, 
wherein an isolation region (insulator layer between 125 and 130, para 23) is disposed between the first doped region and the third doped region, and the first ESD current flows from the first I/O terminal through the first doped region, the well, the second doped region and the third doped region to the second I/O terminal.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Gauthier, with semiconductor regions and isolation region, to the invention of Cao.
The motivation to do so is that the combination produces the predictable result of ESD device in a laterally integrated PNPN structure (para 11,25).

Regarding claim 6, Cao in view of Gauthier does not specifically show wherein a doping concentration of the first doped region is larger than a doping concentration of the well, a doping concentration of the third doped region is larger than the doping concentration of the well, and a doping concentration of the second doped region is larger than the doping concentration of the third doped region.


Regarding claim 7, Cao in view of Gauthier shows the second doped region.
As for the limitation “the second doped region is formed by performing an ion implantation process on a surface of the well” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 13, Cao in view of Gauthier shows (Fig. 1A) wherein the first doped region (Gauthier 130) is not directly in contact with the second doped region (Gauthier 115).

Regarding claim 14, Cao in view of Gauthier shows wherein the first protection circuit has a PNPN structure (Gauthier, para 25).

Claims 2, 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Gauthier as applied to claim 1 above, further in view of US 2021/0050341 A1 ("Wang").

Regarding claim 2, Cao in view of Gauthier shows ESD circuit, first protection circuit, first I/O terminal and second I/O terminal.
Cao in view of Gauthier does not show a power rail coupled to the ESD circuit;
the ESD circuit further comprises: 
a second protection circuit configured to conduct a second ESD current from the first I/O terminal to the power rail; and 
a third protection circuit configured to conduct a third ESD current from the second I/O terminal to the power rail.
Wang shows (Fig. 2) a power rail (102) coupled to the ESD circuit (120);
a protection circuit (D1) configured to conduct a second ESD current from the first I/O terminal (100A) to the power rail (102).
It can be shown that a similar protection circuit can be used for the second I/O terminal to power rail as well.
Wang in combination with Cao in view of Gauthier teaches the whole limitation.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Wang, with protection circuit from I/Os to power rail, to the invention of Cao in view of Gauthier.
The motivation to do so is that the combination produces the predictable result of steering the positive ESD current to the power rail by passing the load circuit which is not shown (101, para 38).

Regarding claim 5, Cao in view of Gauthier shows wherein the first conductive type is P type, and the second conductive type is N type.

Regarding claim 8, Cao in view of Gauthier shows the ESD circuit. 
Cao in view of Gauthier  does not show further comprising: a first power rail coupled to the ESD circuit; and a second power rail coupled to the ESD circuit, wherein the ESD circuit further comprises: a second protection circuit configured to conduct a second ESD current from the first I/O terminal to the first power rail; and a third protection circuit configured to conduct a third ESD current from the first I/O terminal to the second power rail.
Wang shows (Fig. 2) a first power rail (102) coupled to the ESD circuit (120 and D2, D3); and 
a second power rail (103, VSS) coupled to the ESD circuit, wherein the ESD circuit further comprises: 
a second protection circuit (D2) configured to conduct a second ESD current from the first I/O terminal (terminal 11 of Cao used as 100A for Wang) to the first power rail; and 
a third protection circuit (D3) configured to conduct a third ESD current from the first I/O terminal to the second power rail.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Wang, with protection circuit from I/Os to power rail, to the invention of Cao in view of Gauthier.
The motivation to do so is that the combination produces the predictable result of steering the positive ESD current to dual clamping circuits (para 38).

Regarding claim 9, Wang shows (Fig. 2) wherein the ESD circuit further comprises:
a fourth protection circuit (D2 used from terminal 12 of Cao using the same configuration as shown for 100A of Wang) configured to conduct a fourth ESD current from the second I/O terminal (12 of Cao using the same configuration as shown for 100A of Wang) to the first power rail (VDD2); and 
.

3. Claims 3, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Gauthier and Wang as applied to claim 2 or 8 above, further in view of US 2007/0262386 A1 ("Gossner").

Regarding claim 3, Cao in view of Gauthier and Wang shows the ESD circuit with a fin structure (Cao 202, para 30) and the first protection circuit, the second protection circuit, and the third protection circuit.
Cao in view of Gauthier and Wang does not show the first protection circuit, the second protection circuit, and the third protection circuit are implemented by three different fin structures of the plurality of fin structures, respectively.
Gossner shows (Fig. 9) the ESD circuit (900’, para 142) is implemented by a plurality of fin structures (908, para 142), and the first protection circuit, the second protection circuit, and the third protection circuit are implemented by three different fin structures of the plurality of fin structures, respectively (para 142, left 3 fins where each fin structure for each protection element).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Gossner, with plurality of fins, to the invention of Cao in view of Gauthier and Wang.
The motivation to do so is that the combination produces the predictable result of uniform triggering (para 114).

Regarding claim 10, Cao in view of Gauthier, Wang and Gossner shows wherein the first protection circuit, the second protection circuit, and the third protection circuit are 

Regarding claim 12, Cao in view of Gauthier, Wang and Gossner shows wherein the first protection circuit is formed by a plurality of fin structures (fin diodes and PNPN fin).

4. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Gauthier and Wang as applied to claim 2 above, further in view of US 2015/0014809 A1 ("Wang2").

Regarding claim 4, Cao in view of Gauthier and Wang shows the second protection circuit and the third protection circuit.
Cao in view of Gauthier and Wang does not show the second protection circuit and the third protection circuit are fin field-effect diodes.
Wang2 shows protection circuit are fin field-effect diodes (para 28).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Wang2, with fin field effect diodes, to the invention of Cao in view of Gauthier and Wang.
The motivation to do so is that the combination effectively reduces the on-resistance (Ron) of the device and provide an improved current channel (para 7).

5. Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Wang and US 2020/0286889 A1 (“Salcedo”).

claim 15, Gauthier shows (Fig. 1) an electrostatic discharge (ESD) method, comprising: 
a PNPN structure (100, para 25), conducting a first ESD current from a first input/output (I/O) terminal (P+ contact on 130) to a second I/O terminal (N+ contact on 125); and 
the PNPN structure comprises: 
a first doped region (130) coupled to the first I/O terminal, wherein the first doped region has a P type conductive type; 
a well (110) coupled to the first doped region, wherein the well has a N type conductive type; 
a second doped region (115) coupled to the well, wherein the second doped region has the P type conductive type; and 
a third doped region (125) which couples the second doped region to the second I/O terminal, wherein the third doped region has the N type conductive type, wherein an isolation region (insulator layer between 125 and 130, para 23) is disposed between the first doped region and the third doped region, and the first ESD current flows from the first I/O terminal through the first doped region, the well, the second doped region and the third doped region to the second I/O terminal.
Gauthier does not show a first fin field-effect diode, conducting a second ESD current from the first I/O terminal to a first power rail, wherein the PNPN structure is a fin structure.
Wang shows (Fig. 2) a diode conducting a second ESD current from the first I/O terminal (100A) to a first power rail (102).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Wang, with protection circuit from I/Os to power rail, to the invention of Gauthier.
The motivation to do so is that the combination produces the predictable result of steering the positive ESD current to clamping circuit (para 38).

Salcedo shows (Fig. 11c) the diode to be a first fin field-effect diode (411, para 198) and the PNPN structure is a fin structure (460, para 198).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Salcedo, with protection circuit using Finfet scr and fin diode, to the invention of Gauthier and Wang.
The motivation to do so is that the combination produces forward as well as reverse protection to a circuit (para 45).

Regarding claim 16, Gauthier as previously modified by Wang and Salcedo shows further comprising: a second fin field-effect diode (Wang, D1 as modified by Salcedo), conducting a third ESD current from the first I/O terminal (Wang, 100A) to a second power rail (Wang, 101).

Regarding claim 17, Gauthier as previously modified by Wang and Salcedo shows (Fig. 11c, Salcedo) wherein the PNPN structure (460, Salcedo) and the first fin field-effect diode (411, Salcedo) are disposed parallel (as shown in figure).

Regarding claim 18, Gauthier as previously modified by Wang shows the PNPN structure (Gauthier, 100) and the first power rail (102, Wang).
Gauthier as previously modified by Wang does not show wherein the PNPN structure and the first power rail are disposed in parallel to each other.
Salcedo shows (Fig. 9B) wherein the PNPN structure (460) and the first power rail (VDD, 431) are disposed in parallel to each other.

The motivation to do so is that the combination produces VDD contacts to be equidistant from each PNPN contact points.

Regarding claim 19, Gauthier shows (Fig. 1B) wherein conducting the first ESD current from the first I/O terminal (I/O) to the second I/O terminal (GND) is configured to protect a load circuit (protected circuit) coupled to the first I/O terminal, to conduct accumulated charge as the first ESD current to the second I/O terminal.  

Regarding claim 20, Gauthier as previously modified by Wang and Salcedo shows the PNPN structure and the first fin field-effect diode.
Gauthier as previously modified by Wang and Salcedo does not show an area of the PNPN structure is the same as an area of the first fin field-effect diode.
However, the ordinary artisan would have recognized the area of PNPN structure or first fin field effect diode to be a result effective variable affecting current carrying capability. Thus, it would have been obvious to have the areas within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/WASIUL HAIDER/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819